DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment 


2.    The Amendment filed September 14, 2021 has been entered.  Claim 1 has been cancelled.  Claims 2, 4, 5, 8, 12, and 15-16 have been amended.  Claims 2-16 are pending in the application.  The Double Patenting rejection previously set forth in the Non-Final Office Action mailed 09/15/2021 being maintained.

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4-5  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Dependent claim 4 is indefinite because it is unclear whether limitation “crowdsourced audio mix information” in line 2 is the same as limitation “crowdsourced audio mix information” in line 4 of independent claim 2. The examiner suggested to amend “crowdsourced audio mix information” in line 2 to “the crowdsourced audio mix information” to overcome this problem. 

	Claim 5 depends from claim 4, and is also rejected for the same reasons.


Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. 	Claims 2-11, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-10, and 17-18 of Bohrarper et al. U.S. Patent No. 10721556 B2 (hereafter, Bohrarper ‘556) in view of Willis et al. U.S. Patent Application Publication 20130031216 (hereinafter, “Willis”, cited by Applicant) and further in view of Eronen et al. U.S. Patent Application Publication 20130231761 (hereinafter, “Eronen”, previously cited).

	Regarding claim 2,  Claim 1 of Bohrarper ‘556 teaches a first device, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving, from a second device, audio mix information for a first audio item; receiving, from the second device, an indication that the first audio item is to be mixed with a second audio item distinct from the first audio item; and in response to the indication, transmitting to the second device 
	Claim 1 of Bohrarper ‘556 teaches transmitting a specification of the first mix rule to the second client device. 
	However, Claim 1 of Bohrarper ‘556 does not explicitly disclose a specification being an audio stream.
	Willis teaches systems and methods for generation of customized media playlists (see Title) in which a controller may transmit a URL of an audio file to a client agent, which may request the audio file from a media server, par [0211]; see Willis; in synchronization with an already playing audio stream, par [0024], see Willis; streaming video and/or audio or receiving and playing streamed video and/or audio par [0090]; referring to FIG. 10C, in some embodiments, user stories 1004, advertisements 1006, or dedications 1008 may be provided in a playlist for simultaneous playback with an item of media 1002A; In one embodiment, the client agent may comprise functionality for mixing and/or cross fading between two items of media content; mixing and/or cross fading between two items of media content; a fade in or out, (Figs. 10B, 10C; par [0191], see Willis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for generation of customized media playlists of Willis with the first device of  claim 1 of Bohrarper ‘556 such that to obtain a specification being an audio stream as claimed for purpose of allowing the service to learn about changes in a listener's preferences over time without requiring the user to actively express the preferences as suggested by Willis in Abstract.
	However, Claim 1 of Bohrarper ‘556 in view of Willis does not explicitly disclose audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users.
	Eronen teaches method and apparatus for generating an audio summary of a location (see Title) in which various embodiments of the present invention comprise advantageous methods for creating soundscapes for place exploration services. For example, audio samples may be combined and rearranged to create longer and varying audio ambiances based on a limited set of audio material. The audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen). The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for generating an audio summary of a location taught by Eronen with the first device of Claim 1 of Bohrarper ‘556 in view of Willis such that to obtain audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users as claimed in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].


	Regarding claim 3, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen teaches the first device of claim 2. Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen, as modified teaches wherein: the first mix rule associated with an overlap of the first audio item with the second audio item (see Claim 1 of Bohrarper ‘556; first mix rule, overlap).
 
	Regarding claim 4, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen teaches the first device of claim 3. Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen, as modified teaches wherein the first mix rule is defined by crowdsourced audio mix information, including from a user of the second device (see Claim 1 of Bohrarper ‘556 first mix rule, second client device; a crowd-sourced audio file, par [0048], see Eronen).
 
	Regarding claim 5, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen teaches the first device of claim 4. Claims 1, 10 of Bohrarper ‘556 in view of Willis in view of Eronen teaches wherein the first mix rule specifies predefined values of one or more playback parameters used by the user of the second device to generate transitions between the first audio item and other audio items (see Claim 10 of Bohrarper ‘556). 
	
	Regarding claim 6, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen teaches the first device of claim 3. Claim 1 and 2 of Bohrarper ‘556 in view of Willis in view of Eronen teaches wherein the first mix rule defines a first fade-in start time and a first fade-in stop time for the first audio item, wherein: the first fade-in start time corresponds to a first predefined time period from a beginning of the first audio item at which the first audio item begins play when overlapping with the second audio item, and the first fade-in stop time corresponds to a second predefined time period from the beginning of the first audio item at which the second audio item ceases to overlap with the first audio item (see Claims 1, and 2 of Bohrarper ‘556; For example, the client agent may scan ahead of the current playback position in an item of media content for silence, a soft section, a fade in or out, Figs. 10B, 10C, par [0191], see Willis). 

	Regarding claim 7, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen teaches the first device of claim 6. Claim 1, 2, 3, and 7 of Bohrarper ‘556 in view of Willis in view of Eronen teaches wherein the first predefined time period from the beginning of the first audio item is greater than zero thereby shortening a duration of the first audio item to be played (see Claims 1, 2, 3, and 7 of Bohrarper ‘357; For example, the client agent may scan ahead of the current playback position in an item of media content for silence, a soft section, a fade in or out, Figs. 10B, 10C, par [0191], see Willis).
 
	Regarding claim 8, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen teaches the first device of claim 2. Claims 1, 2, and 3  of Bohrarper ‘556 in view of Willis in view of Eronen, as modified teaches wherein the first mix rule defines a first fade-out start time and a first fade-out stop time for the first audio item, wherein: the first fade-out start time corresponds to a third predefined time period from a beginning of the first audio item at which a third audio item begins to overlapping with the first audio item, and the first fade-out stop time corresponds to a fourth predefined time period from the beginning of the first audio item at which the first audio item ceases to overlap with the third audio item (see Claims 1, 2, and 3 of Bohrarper ‘357; for example, the client agent may scan ahead of the current playback position in an item of media content for silence, a soft section, a fade in or out, Figs. 10B, 10C, par [0191], see Willis).
 
	Regarding claim 9, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen teaches the first device of claim 3. Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen, as modified teaches wherein the first mix rule defines an effect to be applied to at least one of the first audio item and the second audio item during the overlap of the first audio item and the second audio item (see Claim 7 of Bohrarper ‘556).
 

	Regarding claim 10, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen teaches the first device of claim 9. Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen, as modified teaches the effect includes a tempo adjustment to be applied during crossfade between the first audio item and the second audio item (see Claim 8 of Bohrarper ‘556).
 
	Regarding claim 11, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen teaches the first device of claim 9. Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen, as modified teaches wherein the effect includes a pitch adjustment to be applied during crossfade between the first audio item and the second audio item (see Claim 9 of Bohrarper ‘556).

	Regarding claim 15, Claim 18 of Bohrarper ‘556 teaches a non-transitory computer-readable storage medium, storing one or more programs for execution by one or more processors of a first device, the one or more programs including instructions for: receiving, from a second device, audio mix information for a first audio item; receiving, from the second device, an indication that the first audio item is to be mixed with a second audio item distinct from the first audio item; and in response to the indication, transmitting to the second device 
	However, Claim 18 of Bohrarper ‘556 does not explicitly disclose transmitting to the second device an audio stream.
	Willis teaches systems and methods for generation of customized media playlists (see Title) in which a controller may transmit a URL of an audio file to a client agent, which may request the audio file from a media server, par [0211]; see Willis; in synchronization with an already playing audio stream, par [0024], see Willis; streaming video and/or audio or receiving and playing streamed video and/or audio par [0090]; referring to FIG. 10C, in some embodiments, user stories 1004, advertisements 1006, or dedications 1008 may be provided in a playlist for simultaneous playback with an item of media 1002A; In one embodiment, the client agent may comprise functionality for mixing and/or cross fading between two items of media content; mixing and/or cross fading between two items of media content; a fade in or out, (Figs. 10B, 10C; par [0191], see Willis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for generation of customized media playlists of Willis with the non-transitory computer-readable storage medium claim 18 of Bohrarper ‘556 such that to obtain transmitting to the second device an audio stream as claimed for purpose of allowing the service to learn about changes in a listener's preferences over time without requiring the user to actively express the preferences as suggested by Willis in Abstract. 
	However, Claim 18 of Bohrarper ‘556 in view of Willis does not explicitly disclose audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users.
	Eronen teaches method and apparatus for generating an audio summary of a location (see Title) in which various embodiments of the present invention comprise advantageous methods for creating soundscapes for place exploration services. For example, audio samples may be combined and rearranged to create longer and varying audio ambiances based on a limited set of audio material. The audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen). The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for generating an audio summary of a location taught by Eronen with the non-transitory computer-readable storage medium claim 18 of Bohrarper ‘556 in view of Willis such that to obtain audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users as claimed in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].

	Regarding claim 16, Claim 17 of Bohrarper ‘556 teaches a method, comprising: at a first device: receive, from a second device, audio mix information for a first audio item; receive, from the second device, an indication that the first audio item is to be mixed with a second audio item distinct from the first audio item; and in response to the indication, transmit to the second device 
	However, Claim 17 of Bohrarper ‘556 does not explicitly disclose transmitting to the second device an audio stream.
	Willis teaches systems and methods for generation of customized media playlists (see Title) in which a controller may transmit a URL of an audio file to a client agent, which may request the audio file from a media server, par [0211]; see Willis; in synchronization with an already playing audio stream, par [0024], see Willis; streaming video and/or audio or receiving and playing streamed video and/or audio par [0090]; referring to FIG. 10C, in some embodiments, user stories 1004, advertisements 1006, or dedications 1008 may be provided in a playlist for simultaneous playback with an item of media 1002A; In one embodiment, the client agent may comprise functionality for mixing and/or cross fading between two items of media content; mixing and/or cross fading between two items of media content; a fade in or out, (Figs. 10B, 10C; par [0191], see Willis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for generation of customized media playlists of Willis with the method of  claim 17 of Bohrarper ‘556 such that to obtain transmitting to the second device an audio stream as claimed for purpose of allowing the service to learn about changes in a listener's preferences over time without requiring the user to actively express the preferences as suggested by Willis in Abstract. 
	However, Claim 17 of Bohrarper ‘556 in view of Willis does not explicitly disclose audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users.
	Eronen teaches method and apparatus for generating an audio summary of a location (see Title) in which various embodiments of the present invention comprise advantageous methods for creating soundscapes for place exploration services. For example, audio samples may be combined and rearranged to create longer and varying audio ambiances based on a limited set of audio material. The audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen). The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for generating an audio summary of a location taught by Eronen with the method of claim 17 of Bohrarper ‘556 in view of Willis such that to obtain audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users as claimed in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].

7. 	Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Bohrarper et al. U.S. Patent No. 10721556 B2 (hereafter, Bohrarper ‘556) in view of Willis et al. U.S. Patent Application Publication 20130031216 (hereinafter, “Willis”, cited by Applicant) in view of Eronen et al. U.S. Patent Application Publication 20130231761 (hereinafter, “Eronen”, previously cited), and further in view of Arrasvuori et al. U.S. Patent Application Publication 20130290818 (hereinafter, “Arrasvuori”, cited by Applicant).
 
	Regarding claim 12, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen teaches the first device of claim 2. Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen, as modified teaches  wherein: the first mix rule is one of a plurality of mix rules; the one or more programs further include instructions for organizing the plurality of mix rules (the client agent may comprise functionality for mixing and/or cross fading, i.e., overlap, between two items of media content, par [0191], see Willis), item of media A 2002A, Fig. 10A, see Willis. In some embodiments, dimensions for the space may include artist, genre, key, mood, tempo, instrumentation, style, or other characteristics (par [0158], see Willis).
	However, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen does not explicitly disclose organizing the plurality of mix rules into one or more mix styles; and one of the mix styles incorporates two or more of the plurality of mix rules. 
	Arrasvuori teaches method and apparatus for switching between presentations of two media items (see Title) in which an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item, see Arrasvuori), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, see Arrasvuori, i.e., including preceding audio item, second audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori; it is contemplated that these features can be arranged in any combination and order, par [0153]; see Arrasvuori). As another example, an 80's style would generate transitions using synthetic instrument sounds that were popular in the 80's. The user may define a new style based upon desired timing, duration, tempo, beat, bar, key, rhythm, pitch chords, and/or the dominant melody and bass line, instrumentation, etc. of the transition (par [0101]; see Arrasvuori).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for switching between presentations of two media items taught by Arrasvuori with Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen such that to obtain organizing the plurality of mix rules into one or more mix styles; and one of the mix styles incorporates two or more of the plurality of mix rules as claimed for purpose of being able to generate a desired and/or seamless transition for switching the media items, as suggested by Arrasvuori in paragraph [0098].
	
	Regarding claim 13, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen in view of Arrasvuori teaches the first device of claim 12. Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen in view of Arrasvuori, as modified teaches wherein: receiving the indication that the first audio item is to be mixed with the second audio item includes receiving a user selection of a mix style of the one or more mix styles for the first and second audio items, wherein the selected mix style incorporates the first mix rule (the media platform 103 determines at least one style (e.g., aggressive) for the one or more transitions based, at least in part, on the metadata, user preference information, contextual information associated with at least one device associated with the presentation, or a combination thereof. As another example, an 80's style would generate transitions using synthetic instrument sounds that were popular in the 80's. The user may define a new style based upon desired timing, duration, tempo, beat, bar, key, rhythm, pitch chords, and/or the dominant melody and bass line, instrumentation, etc. of the transition (Fig. 1, par [0101]; see Arrasvuori).

	 Regarding claim 14, Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen in view of Arrasvuori teaches the first device of claim 13. Claim 1 of Bohrarper ‘556 in view of Willis in view of Eronen in view of Arrasvuori, as modified teaches wherein: a respective mix style of the one or more mix styles (an 80's style would generate transitions using synthetic instrument sounds that were popular in the 80's. The user may define a new style based upon desired timing, duration, tempo, beat, bar, key, rhythm, pitch chords, and/or the dominant melody and bass line, instrumentation, etc. of the transition (Fig. 1, par [0101]; see Arrasvuori)) includes a predefined set of one or more mix rules the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, see Arrasvuori, i.e., including preceding audio item, second audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori; it is contemplated that these features can be arranged in any combination and order, par [0153]; see Arrasvuori); and the predefined set of one or more mix rules (an 80's style would generate transitions using synthetic instrument sounds that were popular in the 80's. The user may define a new style based upon desired timing, duration, tempo, beat, bar, key, rhythm, pitch chords, and/or the dominant melody and bass line, instrumentation, etc. of the transition (Fig. 1, par [0101]; see Arrasvuori)) is created based on crowdsourced information (The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen), the crowdsourced information (for example a crowd-sourced audio file (par [0048], see Eronen) being generated by a plurality of users associated with the first device (see Claim 1 of Bohrarper ‘556).  The motivation is in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].

8. 	Claims 2-9, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 14, and 18 of Bohrarper et al. U.S. Patent No. 10165357 B2 (hereafter, Bohrarper ‘357) with obvious wording variations of method, apparatus, and  non-transitory computer-readable storage medium claims in view of Willis et al. U.S. Patent Application Publication 20130031216 (hereinafter, “Willis”, cited by Applicant), further in view of Eronen et al. U.S. Patent Application Publication 20130231761 (hereinafter, “Eronen”, previously cited).

	Regarding claim 2,  Claim 1 of Bohrarper ‘357 teaches a first device, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving, from a second device, audio mix information for a first audio item; receiving, from the second device, an indication that the first audio item is to be mixed with a second audio item distinct from the first audio item; and in response to the indication, transmitting to the second device 
	Claim 1 of Bohrarper ‘357 teaches transmitting a specification of the first mix rule to the second client device. 
	However, Claim 1 of Bohrarper ‘357 does not explicitly disclose a specification being an audio stream.
	Willis teaches systems and methods for generation of customized media playlists (see Title) in which a controller may transmit a URL of an audio file to a client agent, which may request the audio file from a media server, par [0211]; see Willis; in synchronization with an already playing audio stream, par [0024], see Willis; streaming video and/or audio or receiving and playing streamed video and/or audio par [0090]; referring to FIG. 10C, in some embodiments, user stories 1004, advertisements 1006, or dedications 1008 may be provided in a playlist for simultaneous playback with an item of media 1002A; In one embodiment, the client agent may comprise functionality for mixing and/or cross fading between two items of media content; mixing and/or cross fading between two items of media content; a fade in or out, (Figs. 10B, 10C; par [0191], see Willis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for generation of customized media playlists of Willis with the first device of  claim 1 of Bohrarper ‘357 such that to obtain a specification being an audio stream as claimed for purpose of allowing the service to learn about changes in a listener's preferences over time without requiring the user to actively express the preferences as suggested by Willis in Abstract.
	However, Claim 1 of Bohrarper ‘357 in view of Willis does not explicitly disclose audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users.
	Eronen teaches method and apparatus for generating an audio summary of a location (see Title) in which various embodiments of the present invention comprise advantageous methods for creating soundscapes for place exploration services. For example, audio samples may be combined and rearranged to create longer and varying audio ambiances based on a limited set of audio material. The audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen). The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for generating an audio summary of a location taught by Eronen with the first device of Claim 1 of Bohrarper ‘357 in view of Willis such that to obtain audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users as claimed in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].

	Regarding claim 3, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 2. Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen, as modified teaches wherein: the first mix rule associated with an overlap of the first audio item with the second audio item (see Claim 1 of Bohrarper ‘357; first mix rule, overlap).
 
	Regarding claim 4, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 3. Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen, as modified teaches wherein the first mix rule is defined by crowdsourced audio mix information, including from a user of the second device (see Claim 1 of Bohrarper ‘357 first mix rule, from the client devices for the plurality of users; a crowd-sourced audio file, par [0048], see Eronen).
 
	Regarding claim 5, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 4. Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen, as modified teaches wherein the first mix rule specifies predefined values of one or more playback parameters used by the user of the second device to generate transitions between the first audio item and other audio items (see Claim 5 of Bohrarper ‘357). 
	
	Regarding claim 6, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 3. Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen, as modified teaches wherein the first mix rule defines a first fade-in start time and a first fade-in stop time for the first audio item, wherein: the first fade-in start time corresponds to a first predefined time period from a beginning of the first audio item at which the first audio item begins play when overlapping with the second audio item, and the first fade-in stop time corresponds to a second predefined time period from the beginning of the first audio item at which the second audio item ceases to overlap with the first audio item (see Claims 1, and 2 of Bohrarper ‘357; For example, the client agent may scan ahead of the current playback position in an item of media content for silence, a soft section, a fade in or out, Figs. 10B, 10C, par [0191], see Willis). 

	Regarding claim 7, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 6. Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen, as modified teaches wherein the first predefined time period from the beginning of the first audio item is greater than zero thereby shortening a duration of the first audio item to be played (see Claims 1, 2, 3, and 7 of Bohrarper ‘357; For example, the client agent may scan ahead of the current playback position in an item of media content for silence, a soft section, a fade in or out, Figs. 10B, 10C, par [0191], see Willis).
 
	Regarding claim 8, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 2. Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen, as modified teaches wherein the first mix rule defines a first fade-out start time and a first fade-out stop time for the first audio item, wherein: the first fade-out start time corresponds to a third predefined time period from a beginning of the first audio item at which a third audio item begins to overlapping with the first audio item, and the first fade-out stop time corresponds to a fourth predefined time period from the beginning of the first audio item at which the first audio item ceases to overlap with the third audio item (see Claims 1, 2, and 3 of Bohrarper ‘357; for example, the client agent may scan ahead of the current playback position in an item of media content for silence, a soft section, a fade in or out, Figs. 10B, 10C, par [0191], see Willis).
 
	Regarding claim 9, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 3. Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen, as modified teaches wherein the first mix rule defines an effect to be applied to at least one of the first audio item and the second audio item during the overlap of the first audio item and the second audio item (see Claims 1, 18 of Bohrarper ‘357).
 
	Regarding claim 12, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 2. Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen, as modified teaches wherein: the first mix rule is one of a plurality of mix rules; the one or more programs further include instructions for organizing the plurality of mix rules into one or more mix styles; and one of the mix styles incorporates two or more of the plurality of mix rules (see Claim 3 of Bohrarper ‘357). 
 
	Regarding claim 13, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 12. Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen, as modified teaches wherein: receiving the indication that the first audio item is to be mixed with the second audio item includes receiving a user selection of a mix style of the one or more mix styles for the first and second audio items, wherein the selected mix style incorporates the first mix rule (see Claim 4 of Bohrarper ‘357). 

	Regarding claim 14, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 13.  Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen as modified teaches wherein: a respective mix style of the one or more mix styles (The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file, par [0048], see Eronen) includes a predefined set of one or more mix rules; and the predefined set of one or more mix rules (see Claim 1 of Bohrarper ‘357) is created based on crowdsourced information (the audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen), the crowdsourced information being generated (The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file, par [0048], see Eronen) by a plurality of users associated with the first device (see Claim 1 of Bohrarper ‘357).  The motivation is in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].
	Regarding claim 15, Claim 1 of Bohrarper ‘357 teaches a non-transitory computer-readable storage medium, storing one or more programs for execution by one or more processors of a first device, the one or more programs including instructions for: receiving, from a second device, audio mix information for a first audio item; receiving, from the second device, an indication that the first audio item is to be mixed with a second audio item distinct from the first audio item; and in response to the indication, transmitting to the second device 
	However, Claim 1 of Bohrarper ‘357 does not explicitly disclose transmitting to the second device an audio stream.
	Willis teaches systems and methods for generation of customized media playlists (see Title) in which a controller may transmit a URL of an audio file to a client agent, which may request the audio file from a media server, par [0211]; see Willis; in synchronization with an already playing audio stream, par [0024], see Willis; streaming video and/or audio or receiving and playing streamed video and/or audio par [0090]; referring to FIG. 10C, in some embodiments, user stories 1004, advertisements 1006, or dedications 1008 may be provided in a playlist for simultaneous playback with an item of media 1002A; In one embodiment, the client agent may comprise functionality for mixing and/or cross fading between two items of media content; mixing and/or cross fading between two items of media content; a fade in or out, (Figs. 10B, 10C; par [0191], see Willis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for generation of customized media playlists of Willis with the non-transitory computer-readable storage medium claim 1 of Bohrarper ‘357 such that to obtain transmitting to the second device an audio stream as claimed for purpose of allowing the service to learn about changes in a listener's preferences over time without requiring the user to actively express the preferences as suggested by Willis in Abstract. 
	However, Claim 1 of Bohrarper ‘357 in view of Willis does not explicitly disclose audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users.
	Eronen teaches method and apparatus for generating an audio summary of a location (see Title) in which various embodiments of the present invention comprise advantageous methods for creating soundscapes for place exploration services. For example, audio samples may be combined and rearranged to create longer and varying audio ambiances based on a limited set of audio material. The audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen). The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for generating an audio summary of a location taught by Eronen with the non-transitory computer-readable storage medium Claim 1 of Bohrarper ‘357 in view of Willis such that to obtain audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users as claimed in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].

	Regarding claim 16, Claim 1 of Bohrarper ‘357 teaches a method, comprising: at a first device: receive, from a second device, audio mix information for a first audio item; receive, from the second device, an indication that the first audio item is to be mixed with a second audio item distinct from the first audio item; and in response to the indication, transmit to the second device 
	However, Claim 1 of Bohrarper ‘357 does not explicitly disclose transmitting to the second device an audio stream.
	Willis teaches systems and methods for generation of customized media playlists (see Title) in which a controller may transmit a URL of an audio file to a client agent, which may request the audio file from a media server, par [0211]; see Willis; in synchronization with an already playing audio stream, par [0024], see Willis; streaming video and/or audio or receiving and playing streamed video and/or audio par [0090]; referring to FIG. 10C, in some embodiments, user stories 1004, advertisements 1006, or dedications 1008 may be provided in a playlist for simultaneous playback with an item of media 1002A; In one embodiment, the client agent may comprise functionality for mixing and/or cross fading between two items of media content; mixing and/or cross fading between two items of media content; a fade in or out, (Figs. 10B, 10C; par [0191], see Willis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for generation of customized media playlists of Willis with the method of  claim 1 of Bohrarper ‘357 such that to obtain transmitting to the second device an audio stream as claimed for purpose of allowing the service to learn about changes in a listener's preferences over time without requiring the user to actively express the preferences as suggested by Willis in Abstract.
	However, Claim 1 of Bohrarper ‘357 in view of Willis does not explicitly disclose audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users.
	Eronen teaches method and apparatus for generating an audio summary of a location (see Title) in which various embodiments of the present invention comprise advantageous methods for creating soundscapes for place exploration services. For example, audio samples may be combined and rearranged to create longer and varying audio ambiances based on a limited set of audio material. The audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen). The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for generating an audio summary of a location taught by Eronen with the Claim 1 of Bohrarper ‘357 in view of Willis such that to obtain audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users as claimed in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].
 
9. 	Claims 10-11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Bohrarper et al. U.S. Patent No. 10165357 B2 (hereafter, Bohrarper ‘357) in view of Willis et al. U.S. Patent Application Publication 20130031216 (hereinafter, “Willis”, cited by Applicant) in view of Eronen et al. U.S. Patent Application Publication 20130231761 (hereinafter, “Eronen”, previously cited), and further in view of Arrasvuori et al. U.S. Patent Application Publication 20130290818 (hereinafter, “Arrasvuori”, cited by Applicant, previously cited).
	
	Regarding claim 10, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 9. 
	However, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen does not explicitly disclose the effect includes a tempo adjustment to be applied during crossfade between the first audio item and the second audio item.
	Arrasvuori teaches method and apparatus for switching between presentations of two media items (see Title) in which an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item, see Arrasvuori), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, see Arrasvuori, i.e., including preceding audio item, second audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori; the user may input or select characteristics associated with the current and/or next media items, such as an artist of the media items, and may select additional one or more characteristics associated with the media items, such as sudden changes of tempo, beats, pitches, rhythms, sound/lighting volumes (e.g., climax of the media, etc.), time of day, season, orientation, depth of field, white balance, author(s), etc., for generating the transition, par [0037], see Arrasvuori).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for switching between presentations of two media items taught by Arrasvuori with Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen such that to obtain the effect includes a tempo adjustment to be applied during crossfade between the first audio item and the second audio item as claimed for purpose of being able to generate a desired and/or seamless transition for switching the media items, as suggested by Arrasvuori in paragraph [0098].
	
	Regarding claim 11, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen teaches the first device of claim 9. Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen, as modified teaches wherein the effect includes 
	However, Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen does not explicitly disclose includes a pitch adjustment. 
	Arrasvuori teaches method and apparatus for switching between presentations of two media items (see Title) in which an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item, see Arrasvuori), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, see Arrasvuori, i.e., including preceding audio item, second audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori; the media platform 103 creates the music transition by specifically sampling parts of the first song and the second song, and manipulates these samples in tempo, rhythm and pitch through established digital signal processing (DSP) methods (e.g., speech signal processing, time scale modification, pitch shifting, etc.) (see par [0092]; see Arrasvuori).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for switching between presentations of two media items taught by Arrasvuori with Claim 1 of Bohrarper ‘357 in view of Willis in view of Eronen such that to obtain includes a pitch adjustment as claimed for purpose of being able to generate a desired and/or seamless transition for switching the media items, as suggested by Arrasvuori in paragraph [0098].
	
10.	Claims 2-5, 9, 12-13, and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, and 16-19 of Bohrarper et al. U.S. Patent No. 9883284 B2 (hereafter, Bohrarper ‘284).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-5, 9, 12-13, and 15-16  of the current Application (16/900690) are broader in scope to claims 1-3, and 16-19 of Bohrarper ‘284 with obvious wording variations of method, apparatus, and  non-transitory computer-readable storage medium claims in view of Eronen et al. U.S. Patent Application Publication 20130231761 (hereinafter, “Eronen”, previously cited). 
		
	Regarding claim 2, Claims 1, 3, and 17 of Bohrarper ‘284 teaches a first device, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving, from a second device, audio mix information for a first audio item; receiving, from the second device, an indication that the first audio item is to be mixed with a second audio item distinct from the first audio item; and in response to the indication, transmitting to the second device an audio stream including the first audio item and the second audio item mixed in accordance with the audio mix information (see Claim 1, Claim 3, Claim 17 of Bohrarper ‘284). 
	However, Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 does not explicitly disclose audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users.
	Eronen teaches method and apparatus for generating an audio summary of a location (see Title) in which various embodiments of the present invention comprise advantageous methods for creating soundscapes for place exploration services. For example, audio samples may be combined and rearranged to create longer and varying audio ambiances based on a limited set of audio material. The audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen). The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for generating an audio summary of a location taught by Eronen with the first device of Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 such that to obtain audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users as claimed in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].

	Regarding claim 3,  Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 in view of Eronen teaches the first device of claim 2.   Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 in view of Eronen, as modified teaches wherein: the first mix rule associated with an overlap of the first audio item with the second audio item (see Claim 1 of Bohrarper ‘284).
 
	Regarding claim 4, Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 in view of Eronen teaches the first device of claim 3.   Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 in view of Eronen, as modified teaches wherein the first mix rule is defined by crowdsourced audio mix information, including from a user of the second device (see Claim 1 of Bohrarper ‘284; a crowd-sourced audio file, par [0048], see Eronen). 
 
	Regarding claim 5, Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 in view of Eronen teaches the first device of claim 4.   Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 in view of Eronen, as modified teaches wherein the first mix rule specifies predefined values of one or more playback parameters used by the user of the second device to generate transitions between the first audio item and other audio items (see Claims 1, 2 of Bohrarper ‘284).

	Regarding claim 9, Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 in view of Eronen teaches the first device of claim 4.   Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 in view of Eronen, as modified teaches wherein the first mix rule defines an effect to be applied to at least one of the first audio item and the second audio item during the overlap of the first audio item and the second audio item (see Claim 16 of Bohrarper ‘284).

	Regarding claim 12, Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 in view of Eronen teaches the first device of claim 2.   Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 in view of Eronen, as modified teaches the first mix rule is one of a plurality of mix rules; the one or more programs further include instructions for organizing the plurality of mix rules into one or more mix styles; and one of the mix styles incorporates two or more of the plurality of mix rule (see  Claim 18 of Bohrarper ‘284).
	
	Regarding claim 13, Claim 1, Claim 3, Claim 17, and 18 of Bohrarper ‘284 in view of Eronen teaches the first device of claim 12.  Claim 1, Claim 3, Claim 17, and 18 of Bohrarper ‘284 in view of Eronen, as modified teaches wherein: receiving the indication that the first audio item is to be mixed with the second audio item includes receiving a user selection of a mix style of the one or more mix styles for the first and second audio items, wherein the selected mix style incorporates the first mix rule (see  Claim 19 of Bohrarper ‘284).

	Regarding claim 14, Claims 1, 3, and 17-19 of Bohrarper ‘284 in view of Eronen teaches the first device of claim 13. Claims 1, 3, and 17-19 of Bohrarper ‘284 in view of Eronen, as modified teaches wherein: a respective mix style of the one or more mix styles (The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file, par [0048], see Eronen) includes a predefined set of one or more mix rules; and the predefined set of one or more mix rules (see Claim 1 of Bohrarper ‘284) is created based on crowdsourced information (the audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen), the crowdsourced information being generated (The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file, par [0048], see Eronen) by a plurality of users associated with the first device (plurality of users, client device, see Claim 1 of Bohrarper ‘284).  The motivation is in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].

	Regarding claim 15, Claims 1, 3, and 17 of Bohrarper ‘284 teaches a non-transitory computer-readable storage medium, storing one or more programs for execution by one or more processors of a first device, the one or more programs including instructions for: receiving, from a second device, audio mix information for a first audio item; receiving, from the second device, an indication that the first audio item is to be mixed with a second audio item distinct from the first audio item; and in response to the indication, transmitting to the second device an audio stream including the first audio item and the second audio item mixed in accordance with the audio mix information (see Claim 1, Claim 3, Claim 17 of Bohrarper ‘284). 
	However, Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 does not explicitly disclose audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users.
	Eronen teaches method and apparatus for generating an audio summary of a location (see Title) in which various embodiments of the present invention comprise advantageous methods for creating soundscapes for place exploration services. For example, audio samples may be combined and rearranged to create longer and varying audio ambiances based on a limited set of audio material. The audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen). The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for generating an audio summary of a location taught by Eronen with the non-transitory computer-readable storage medium Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 such that to obtain audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users as claimed in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].

	Regarding claim 16, Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 teaches a method, comprising: at a first device: receive, from a second device, audio mix information for a first audio item; receive, from the second device, an indication that the first audio item is to be mixed with a second audio item distinct from the first audio item; and in response to the indication, transmit to the second device an audio stream including the first audio item and the second audio item mixed in accordance with the audio mix information (see Claim 1, Claim 3, Claim 17 of Bohrarper ‘284).
	However, Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 does not explicitly disclose audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users.
	Eronen teaches method and apparatus for generating an audio summary of a location (see Title) in which various embodiments of the present invention comprise advantageous methods for creating soundscapes for place exploration services. For example, audio samples may be combined and rearranged to create longer and varying audio ambiances based on a limited set of audio material. The audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen). The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for generating an audio summary of a location taught by Eronen with the method of Claim 1, Claim 3, Claim 17 of Bohrarper ‘284 such that to obtain audio mix information being crowdsourced audio mix information, playback parameters specified by a plurality of users being crowdsourced from playback parameters specified by a plurality of users as claimed in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].

11.	Claims 6-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 3, and 17 of Bohrarper et al. U.S. Patent No. 9883284 B2 (hereafter, Bohrarper ‘284) in view of Eronen et al. U.S. Patent Application Publication 20130231761 (hereinafter, “Eronen”, previously cited), and further in view of Willis et al. U.S. Patent Application Publication 20130031216 (hereinafter, “Willis”, cited by Applicant).
	
	Regarding claim 6, Claims 1, 3, and 17 of Bohrarper ‘284 in view of Eronen teaches the first device of claim 3. Claims 1, 3, and 17 of Bohrarper ‘284 in view of Eronen, as modified further teaches the first mix rule for the first audio item (see Claim 3 of Bohrarper ‘284).
	However, Claims 1, 3, and 17 of Bohrarper ‘284 in view of Eronen does not explicitly disclose wherein the first mix rule defines a first fade-in start time and a first fade-in stop time for the first audio item, wherein: the first fade-in start time corresponds to a first predefined time period from a beginning of the first audio item at which the first audio item begins play when overlapping with the second audio item, and the first fade-in stop time corresponds to a second predefined time period from the beginning of the first audio item at which the second audio item ceases to overlap with the first audio item.
	Willis teaches systems and methods for generation of customized media playlists (see Title) in which a controller may transmit a URL of an audio file to a client agent, which may request the audio file from a media server, (par [0211]; see Willis); in synchronization with an already playing audio stream, (par [0024], see Willis); streaming video and/or audio or receiving and playing streamed video and/or audio (par [0090], see Willis); referring to FIG. 10C, in some embodiments, user stories 1004, advertisements 1006, or dedications 1008 may be provided in a playlist for simultaneous playback with an item of media 1002A; In one embodiment, the client agent may comprise functionality for mixing and/or cross fading between two items of media content; mixing and/or cross fading between two items of media content. For example, the client agent may scan ahead of the current playback position in an item of media content for silence, a soft section, a fade in or out, (Figs. 10B, 10C, par [0191], see Willis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for generation of customized media playlists of Willis with the first device of Claims 1, 3, and 17 of Bohrarper ‘284 in view of Eronen such that to obtain wherein the first mix rule defines a first fade-in start time and a first fade-in stop time for the first audio item, wherein: the first fade-in start time corresponds to a first predefined time period from a beginning of the first audio item at which the first audio item begins play when overlapping with the second audio item, and the first fade-in stop time corresponds to a second predefined time period from the beginning of the first audio item at which the second audio item ceases to overlap with the first audio item as claimed for purpose of allowing the service to learn about changes in a listener's preferences over time without requiring the user to actively express the preferences as suggested by Willis in Abstract.

	Regarding claim 7, Claims 1, 3, and 17 of Bohrarper ‘284 in view of Eronen in view of Willis teaches the first device of claim 6. Claims 1, 3, and 17 of Bohrarper ‘284 in view of Eronen in view of Willis, as modified teaches wherein the first predefined time period from the beginning of the first audio item is greater than zero thereby shortening a duration of the first audio item to be played (see Claims 1, 2, 3, and 7 of Bohrarper ‘284; For example, the client agent may scan ahead of the current playback position in an item of media content for silence, a soft section, a fade in or out, Figs. 10B, 10C, par [0191], see Willis).
 
	Regarding claim 8, Claims 1, 3, and 17 of Bohrarper ‘284 in view of Eronen teaches the first device of claim 2. 
	However, Claims 1, 3, and 17 of Bohrarper ‘284 in view of Eronen does not explicitly disclose wherein the first mix rule defines a first fade-out start time and a first fade-out stop time for the first audio item, wherein: the first fade-out start time corresponds to a third predefined time period from a beginning of the first audio item at which a third audio item begins to overlapping with the first audio item, and the first fade-out stop time corresponds to a fourth predefined time period from the beginning of the first audio item at which the first audio item ceases to overlap with the third audio item.
	Willis teaches systems and methods for generation of customized media playlists (see Title) in which during a 15 second intro of a song, a brief user story from the artist about the song may be played over the intro. Similarly, during a guitar solo in the middle of the song, a user story from a friend of the user may be played, with the music slightly faded down. In one embodiment, the client agent may comprise functionality for mixing and/or cross fading between two items of media content. In another embodiment, the client agent may comprise functionality for detecting a section of an item of media content during which a user story, advertisement, or dedication may be played.  For example, the client agent may scan ahead of the current playback position in an item of media content for silence, a soft section, a fade in or out, (Figs. 10B, 10C, par [0191], see Willis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for generation of customized media playlists of Willis with the first device of Claims 1, 3, and 17 of Bohrarper ‘284 in view of Eronen such that to obtain wherein the first mix rule defines a first fade-out start time and a first fade-out stop time for the first audio item, wherein: the first fade-out start time corresponds to a third predefined time period from a beginning of the first audio item at which a third audio item begins to overlapping with the first audio item, and the first fade-out stop time corresponds to a fourth predefined time period from the beginning of the first audio item at which the first audio item ceases to overlap with the third audio item as claimed for purpose of allowing the service to learn about changes in a listener's preferences over time without requiring the user to actively express the preferences as suggested by Willis in Abstract.
	
12. 	Claims 10-11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 16, and 17 of Bohrarper et al. U.S. Patent No. 9883284 B2 (hereafter, Bohrarper ‘284) in view of Eronen et al. U.S. Patent Application Publication 20130231761 (hereinafter, “Eronen”, previously cited), and further in view of Arrasvuori et al. U.S. Patent Application Publication 20130290818 (hereinafter, “Arrasvuori”, cited by Applicant).
	
	Regarding claim 10, Claims 1, 3, 16, and 17 of Bohrarper ‘284 in view of Eronen teaches the first device of claim 9.
	However, Claims 1, 3, 16, and 17 of Bohrarper ‘284 in view of Eronen does not explicitly disclose the effect includes a tempo adjustment to be applied during crossfade between the first audio item and the second audio item.
	Arrasvuori teaches method and apparatus for switching between presentations of two media items (see Title) in which an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item, see Arrasvuori), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, see Arrasvuori, i.e., including preceding audio item, second audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori; the user may input or select characteristics associated with the current and/or next media items, such as an artist of the media items, and may select additional one or more characteristics associated with the media items, such as sudden changes of tempo, beats, pitches, rhythms, sound/lighting volumes (e.g., climax of the media, etc.), time of day, season, orientation, depth of field, white balance, author(s), etc., for generating the transition, par [0037], see Arrasvuori).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for switching between presentations of two media items taught by Arrasvuori with the first device of Claims 1, 3, 16, and 17 of Bohrarper ‘284 in view of Eronen such that to obtain the effect includes a tempo adjustment to be applied during crossfade between the first audio item and the second audio item as claimed for purpose of being able to generate a desired and/or seamless transition for switching the media items, as suggested by Arrasvuori in paragraph [0098].
	
	Regarding claim 11, Claims 1, 3, 16, and 17 of Bohrarper ‘284 in view of Eronen teaches the first device of claim 9. 
	However, Claims 1, 3, 16, and 17 of Bohrarper ‘284 in view of Eronen does not explicitly disclose wherein the effect includes a pitch adjustment to be applied during crossfade between the first audio item and the second audio item. 
	Arrasvuori teaches method and apparatus for switching between presentations of two media items (see Title) in which an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item, see Arrasvuori), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, see Arrasvuori, i.e., including preceding audio item, second audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori. The system 100 retrieves and/or extracts from the media stream/file metadata of the tempo, beat, bar, key, rhythm, pitch chords, and/or the dominant melody and bass line, etc. of the current media item and the next media item. The system 100 obtains a style of the transition, for example, based upon default settings, a user selection, analysis of user preference, etc. The transition can be in a style defined by the system 100, the user, one or more media service platforms, or a combination thereof (par [0030]; see Arrasvuori); the media platform 103 creates the music transition by specifically sampling parts of the first song and the second song, and manipulates these samples in tempo, rhythm and pitch through established digital signal processing (DSP) methods (e.g., speech signal processing, time scale modification, pitch shifting, etc.) (see par [0092]; see Arrasvuori).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for switching between presentations of two media items taught by Arrasvuori with the first device of Claim 1, 3, 16, and 17 of Bohrarper ‘284 in view of Eronen such that to obtain wherein the effect includes a pitch adjustment to be applied during crossfade between the first audio item and the second audio item as claimed for purpose of being able to generate a desired and/or seamless transition for switching the media items, as suggested by Arrasvuori in paragraph [0098]. 

Claim Rejections - 35 USC § 103

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. U.S. Patent Application Publication 20130031216 (hereinafter, “Willis”, cited by Applicant) in view of Arrasvuori et al. U.S. Patent Application Publication 20130290818 (hereinafter, “Arrasvuori”, cited by Applicant), and further in view of Eronen et al. U.S. Patent Application Publication 20130231761 (hereinafter, “Eronen”, previously cited).

	Regarding claim 2, Willis teaches a first device (a media server, par [0010]; server 106, par [0010], Fig. 1B, par [0078], see Willis), comprising: 
		one or more processors (central processing unit 121, Fig. 1B, par [0078]; see Willis); and 
		memory (storage memory 128, Fig. 1B, par [0078]; see Willis) storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (the storage memory 128 includes: an operating system, software routines, and a client agent 120, Fig. 1B, par [0078]; the computing device 100 may store and execute firmware or other executable instructions that, when executed, direct the one or more processing units 121 to simultaneously execute instructions or to simultaneously execute instructions on a single piece of data, Fig. 1B, par [0080]; see Willis) for: 
			receiving, from a second device (a device of a first user, par [0010]; a computing device of a user, Fig. 4, par [0133], see Willis), audio mix information for a first audio item (mixing and/or cross fading between two items of media content; a fade in or out, par [0191]; The method includes receiving, by a media server from a device of a first user, a request for a first item of media, par [0010], see Willis); 
			receiving, from the second device (a second device of a second user; the method further includes receiving, by the controller, a subsequent second request from a second device of a second user for the item of media par [0031], see Willis; a client agent 120, Fig. 1B, par [0078], see Willis), an indication that the first audio item is to be mixed with a second audio item (mixing and/or cross fading between two items of media content; a fade in or out, par [0191]; The method includes receiving, by a media server from a device of a first user, a request for a first item of media, par [0010], see Willis) distinct from the first audio item (the method includes receiving, by a media server, from a first device of a first user, an identifier of a first item of media content and a first data file. The method also includes generating, by the media server, for a second user, a customized media playlist, the customized media playlist comprising the first item of media content. The method further includes transmitting, by the media server to a second device of the second user, the first item of media content and the first data file, par [0039], see Willis); and 
			in response to the indication, transmitting to the second device an audio stream (The user content catalog 224 maintains a store of information relating to media streams created by users and transmitted to the media provider 210 to be associated with items of media content. It tracks information similar to that in the media content catalog 220 but for user-created content rather than media content Fig. 2A, par [0104], see Willis) including the first audio item and the second audio item mixed in accordance with the audio mix information (the method includes receiving, by a media server, from a first device of a first user, an identifier of a first item of media content and a first data file. The method also includes generating, by the media server, for a second user, a customized media playlist, the customized media playlist comprising the first item of media content. The method further includes transmitting, by the media server to a second device of the second user, the first item of media content and the first data file, par [0039], see Willis; In some embodiments, the controller may also transmit a series of URLs of video file segments 1206 corresponding to the audio file, or may transmit the series of URLs as an M3U playlist or similar playlist. In other embodiments, the controller may transmit the series of URLs with video file segments 1206 responsive to a request from the client device for the video file URLs or for a video file associated with the audio media (par [0211], see Willis).  To maintain synchronization, the user story may be set to begin playback during the end of the previous media file or continue during the beginning of the next media file, and the client agent may mix or cross fade between the media files and the user story (par [0225], see Willis).
	Willis further teaches, for example, during a guitar solo in the middle of the song, a user story from a friend of the user may be played, with the music slightly faded down . In one embodiment, the client agent may comprise functionality for mixing and/or cross fading between two items of media content. The client agent may determine the length of such sections, and request and/or playback user stories, dedications and/or advertisements of equal or lesser duration (par [0191], see Willis).  
	However, Willis does not explicitly disclose a first mix rule generated from audio mix information.
	Arrasvuori teaches method and apparatus for switching between presentations of two media items (see Title) in which an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, i.e., including preceding audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first mix rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for switching between presentations of two media items taught by Arrasvuori with the first device of Willis such that to obtain a first mix rule generated from audio mix information as claimed for purpose of being able to generate a desired and/or seamless transition for switching the media items, as suggested by Arrasvuori in paragraph [0098].
	Willis in view of Arrasvuori further teaches the client agent may comprise functionality for mixing and/or cross fading between two items of media content. The client agent may determine the length of such sections, and request and/or playback user stories, dedications and/or advertisements of equal or lesser duration (par [0191], see Willis).
	However, Willis in view of Arrasvuori does not explicitly disclose a first mix rule generated from audio mix information being generated from crowdsourced audio mix information, crowdsourced from playback parameters specified by a plurality of users.
	Eronen teaches method and apparatus for generating an audio summary of a location (see Title) in which various embodiments of the present invention comprise advantageous methods for creating soundscapes for place exploration services. For example, audio samples may be combined and rearranged to create longer and varying audio ambiances based on a limited set of audio material. The audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen). The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen); In one embodiment, the audio segment may first be split into one or more component segments and randomized to remove any intelligible speech information. That is, the audio segment may be modified by rearranging short component segments of itself in a different order. The component segments may be uniform or substantially uniform in length. For example, the component segments may be determined based on a particular duration of time. In some embodiments, the length of each component segment may be any period of time lasting one second or less ([0060], see Eronen); Combining the representative audio segments may comprise, but is not limited to, concatenating, mixing, shuffling, cutting, or overlapping the representative audio segments ([0062], see Eronen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for generating an audio summary of a location taught by Eronen with the first device of Willis in view of Arrasvuori such that to obtain a first mix rule generated from crowdsourced audio mix information, crowdsourced from playback parameters specified by a plurality of users as claimed in order to generate a homogeneous sound scene, where transitions between representative audio segments may be more pleasant than purely random ordering, as suggested by Eronen in paragraph [0070].
	Regarding claim 3, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 2. Willis in view of Arrasvuori in view of Eronen, as modified teaches wherein: the first mix rule associated with the first audio item, the first mix rule associated with an overlap (an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, i.e., including preceding audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first mix rule) of the first audio item with the second audio item (during a guitar solo in the middle of the song, a user story from a friend of the user may be played, with the music slightly faded down, par [0191], see Willis). 
	
	Regarding claim 4, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 3. Willis in view of Arrasvuori in view of Eronen, as modified teaches wherein the first mix rule overlap (an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, i.e., including preceding audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first mix rule) is defined by crowdsourced audio mix information (One type of audio file may be a user input audio file, for example a crowd-sourced audio file), including from a user of the second device (The device of the second user 1322 may transmit a request 1336 to the media server 1326 for the first item of media (Fig. 13A, par [0229], see Willis).  By way of example, the user requests to download a new music stream and a transition in-between, and selects a style of drum sounds. The drum sounds may be stored locally on the user device or on a media platform. The system 100 retrieves the metadata of the current media item and/or analyzes the tempo, beat, bar, key, rhythm, pitch chords, the dominant melody and bass line, etc. of the current media item (par [0027], see Arrasvuori)).

	Regarding claim 5, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 4.  Willis in view of Arrasvuori in view of Sullivan in view of Eronen, as modified, teaches wherein the first mix rule specifies predefined values of one or more playback parameters used by the user of the second device to generate transitions between the first audio item and other audio items (item of media A 2002A, (corresponding to first audio item), user story 1004 (corresponding to second audio item), see Figs. 10A, 10B, 10C; the client agent may comprise functionality for mixing and/or cross fading between two items of media content, [0191]; see Willis; the user story may be set to begin playback during the end of the previous media file or continue during the beginning of the next media file, and the client agent may mix or cross fade between the media files and the user story, par [0191]; see Willis); an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, see Arrasvuori, i.e., including next audio item, second audio item), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, i.e., including preceding audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori).
 
	Regarding claim 6, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 3.  Willis in view of Arrasvuori in view of Sullivan in view of Eronen, as modified, teaches wherein the first mix rule defines a first fade-in start time and a first fade-in stop time for the first audio item, wherein: the first fade-in start time corresponds to a first predefined time period from a beginning of the first audio item at which the first audio item begins play when overlapping with the second audio item, and the first fade-in stop time corresponds to a second predefined time period from the beginning of the first audio item at which the second audio item ceases to overlap with the first audio item (In one embodiment, the system 100 offers an option of cross-fading between the transition and the currently played media item, the next media item, or a combination thereof. Cross-fading involves decreasing the volume of a currently played song or the audio portion of a media item, and increasing the volume of the next song or the audio portion of the next media item at the same time, Fig. 1, par [0042], see Arrasvuori); In another embodiment, the volume level of the sound at the second user device increases while the volume of the sound fades out at the first user device, producing the sound effects that the movement of the transition video between the devices via the space like an object is moving from the first user device to the second user device par [0123], see Arrasvuori); i.e., the second audio item ceases to overlap with the first audio item. 
 
	Regarding claim 7, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 6.  Willis in view of Arrasvuori in view of Sullivan in view of Eronen, as modified, teaches wherein the first predefined time period from the beginning of the first audio item is greater than zero thereby shortening a duration of the first audio item to be played (while the first user views a 15 second advertisement, the third user may hear a 25 second user story from a friend, with 5 seconds at the beginning and end overlapping with the end of the previous media file and beginning of the next media file, par [0225], see Willis). 
 
	Regarding claim 8, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 2.  Willis in view of Arrasvuori in view of Eronen, as modified, teaches wherein the first mix rule defines a first fade-out start time and a first fade-out stop time for the first audio item, wherein: the first fade-out start time corresponds to a third predefined time period from a beginning of the first audio item at which a third audio item begins to overlapping with the first audio item (responsive to the user selecting the interface 324, Fig. 3B, the client agent 202, Fig. 2A, may transmit a request to a server or controller, par [0123]; see Willis; the controller may insert advertisements, user stories or dedications into the playlist, par [0224]; item of media A 2002A, Fig. 10A (see also song 4, Fig. 13) corresponding to first audio item; user story 1004, Fig. 10A (see also user story precedes song 4, Fig. 13A) corresponding to the third audio item; see Willis), and the first fade-out stop time corresponds to a fourth predefined time period from the beginning of the first audio item at which the first audio item ceases to overlap with the third audio item (the client agent may comprise functionality for mixing and/or cross fading between two items of media content, par [0191], see Willis; an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item, see Arrasvuori), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, see Arrasvuori, i.e., including preceding audio item, third audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori; it is contemplated that these features can be arranged in any combination and order, par [0153]; see Arrasvuori). 

	Regarding claim 9, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 3.  Willis in view of Arrasvuori in view of Eronen, as modified, teaches wherein the first mix rule defines an effect to be applied to at least one of the first audio item and the second audio item during the overlap of the first audio item and the second audio item (mixing and/or cross fading between two items of media content; with the music slightly faded down; a fade in or out, par [0191], see Willis; an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item, second audio item, see Arrasvuori), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, see Arrasvuori, i.e., including preceding audio item, third audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori; it is contemplated that these features can be arranged in any combination and order, par [0153]; see Arrasvuori).
 
	Regarding claim 10, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 3.  Willis in view of Arrasvuori in view of Eronen, as modified, teaches the effect includes a tempo adjustment to be applied during crossfade between the first audio item and the second audio item (the media platform 103 generates a musical transition in-between two songs by analyzing the tempos, chords, the dominant melody and/or bass line of the two songs. The media platform 103 then generates a musical pattern that starts with the tempo of the first song, and then has a subtle tempo change such that it ends with the tempo of the second song (Fig. 1, par [0089]; see Arrasvuori). 
 
	Regarding claim 11, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 3.  Willis in view of Arrasvuori in view of Eronen, as modified, teaches wherein the effect includes a pitch adjustment to be applied during crossfade between the first audio item and the second audio item (the media platform 103 creates the music transition by specifically sampling parts of the first song and the second song, and manipulates these samples in tempo, rhythm and pitch through established digital signal processing (DSP) methods (e.g., speech signal processing, time scale modification, pitch shifting, etc.) Fig. 1, par [0092]; see Arrasvuori). 
 
	Regarding claim 12, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 2.  Willis in view of Arrasvuori in view of Eronen, as modified, teaches wherein: the first mix rule is one of a plurality of mix rules; the one or more programs further include instructions for organizing the plurality of mix rules into one or more mix styles (user stories may be interleaved in a playback stream automatically, par [0188], see Willis; classical, meditation, par [0036]; see Arrasvuori; sudden changes of tempo, beats, pitches, rhythms, sound/lighting volumes (e.g., climax of the media, etc.), time of day, season, orientation, depth of field, white balance, author(s), etc., for generating the transition, par [0037], see Arrasvuori); and one of the mix styles incorporates two or more of the plurality of mix rules (the user may select a user story to retrieve and playback the user story; in another embodiment, user stories may be interleaved in a playback stream automatically, par [0188], see Willis; an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item, see Arrasvuori), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, see Arrasvuori, i.e., including preceding audio item, second audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori; it is contemplated that these features can be arranged in any combination and order, par [0153]; see Arrasvuori). 
	
	Regarding claim 13, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 12.  Willis in view of Arrasvuori in view of Eronen as modified, teaches wherein: receiving the indication that the first audio item is to be mixed with the second audio item includes receiving a user selection of a mix style of the one or more mix styles for the first and second audio items, wherein the selected mix style incorporates the first mix rule (the user may select a user story to retrieve and playback the user story; in another embodiment, user stories may be interleaved in a playback stream automatically, par [0188], see Willis; an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item, see Arrasvuori), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, see Arrasvuori, i.e., including preceding audio item, second audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori; it is contemplated that these features can be arranged in any combination and order, par [0153]; see Arrasvuori). 

	Regarding claim 14, Willis in view of Arrasvuori in view of Eronen teaches the first device of claim 13.   Willis in view of Arrasvuori in view of Eronen as modified, teaches a respective mix style of the one or more mix styles includes a predefined set of one or more mix rules (user stories may be interleaved in a playback stream automatically, par [0188], see Willis; classical, meditation, par [0036]; see Arrasvuori; sudden changes of tempo, beats, pitches, rhythms, sound/lighting volumes (e.g., climax of the media, etc.), time of day, season, orientation, depth of field, white balance, author(s), etc., for generating the transition, par [0037], see Arrasvuori); an interface shown in Fig. 4C shows a guitarist video (441, Fig. 4C, i.e., including next audio item, see Arrasvuori), the transition of a dance video (443, Fig. 4C, i.e., including first audio item) and a singer video (445, Fig. 4C, see Arrasvuori, i.e., including preceding audio item, second audio item) aligned back-to-back; the user can manually adjust the synchronization by moving along a timeline (447, Fig. 4C) so they have some overlap or blank in-between (par [0110]; see Arrasvuori, i.e., first rule: 443 overlapping 441, second rule: 443 overlapping 445, Fig. 4C, see Arrasvuori; it is contemplated that these features can be arranged in any combination and order, par [0153]; see Arrasvuori); 
 is created based on crowdsourced information, the crowdsourced information being generated by a plurality of users associated with the first device (For example, audio samples may be combined and rearranged to create longer and varying audio ambiances based on a limited set of audio material. The audio material may be collected by professional users or crowd-sourced from mobile phone users (par [0005], see Eronen). The database may be configured to store multiple types of audio files or segments. One type of audio file may be a user input audio file, for example a crowd-sourced audio file (par [0048], see Eronen); The system includes a computing device executing a controller in communication with a first device of a first user and a second device of a second user, (par [0035], see Willis)).

	Regarding claim 15, this claim merely specifies a non-transitory computer-readable storage medium, storing one or more programs for execution by one or more processors of a first device, the one or more programs including instructions for operation of Claim 1, and is therefore interpreted and rejected for the same reasons of Claim 1.  It is noted that Willis in view of Arrasvuori in view of Eronen teaches non-transitory media (paragraph [0133], see Arrasvuori).

	Regarding claim 16, this claim merely reflects the method to the apparatus claim of Claim 1 and is therefore rejected under Willis in view of Arrasvuori in view of Eronen for the same reasons.

Conclusion

16.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654  


/PAUL KIM/Primary Examiner, Art Unit 2654